Citation Nr: 0314373	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to May 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The Board notes that the RO appears to have made an implicit 
determination that new and material evidence has been 
presented, in that the RO adjudicated the merits of the 
underlying claim of service connection.  Despite this 
implicit determination reached by the RO, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

As an additional matter, the Board notes that the veteran was 
initially represented by a Veterans Service Organization 
(VSO) when this case was adjudicated below.  However, this 
VSO withdrew as representative when it discovered that 
another organization was of record as the accredited 
representative when the veteran originated the instant case.  
The RO subsequently sent correspondence to the veteran in 
January 2003, which informed him of this development, and 
requested that he appoint a new representative.  No response 
appears to be of record from the veteran regarding this 
correspondence.

The reopened claim for service connection for PTSD will be 
addressed in the remand below.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was originally denied for a PTSD by a 
July 1995 rating decision, in part, on the basis of an 
absence of a current diagnosis of the claimed disorder.  The 
veteran was informed of this decision, as well as his right 
to appeal, and he did not appeal. 

3.  Subsequent rating decisions promulgated in July 1998, 
March 1999, and November 2000 confirmed and continued the 
denial of service connection for PTSD.  The veteran was 
informed of these decisions, as well as his right to appeal.  
Although he submitted additional evidence, he did not submit 
a timely Notice of Disagreement following these decisions.

4.  The evidence submitted to reopen the veteran's claim of 
service connection for PTSD bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is by itself or in connection 
with evidence previously assembled so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.304, 20.1103 
(2002).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000), codified at 38 U.S.C.A. § 5100 et 
seq. (West 2002), was made law.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents such as correspondence dated in May 2001, the 
September 2001 rating decision, the February 2002 Statement 
of the Case (SOC), and the Supplemental Statement of the Case 
(SSOC) promulgated in April 2002.  These documents 
essentially informed the veteran of the standard for 
establishing service connection for PTSD, the RO's efforts to 
obtain pertinent evidence identified by the veteran, and the 
basis for the denial of his claims.  In addition, the May 
2001 correspondence and the April 2002 SSOC specifically 
addressed the applicability of the VCAA to this claim.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
the duty to assist, the Board notes that it does not appear 
that the veteran has identified any pertinent evidence with 
respect to his claim that has not been obtained or requested 
by the RO.  In pertinent part, the Board finds that the RO 
made all reasonable efforts to obtain the veteran's service 
records, and such evidence is of record.  Moreover, for the 
reasons stated below, the Board concludes that a medical 
examination or opinion is not warranted based on the facts of 
this case.


Background.  Service connection was originally denied for a 
PTSD by a July 1995 rating decision, which found that the 
claim was not well-grounded.  The veteran was informed of 
this decision, as well as his right to appeal, and he did not 
appeal. 

Subsequent rating decisions promulgated in July 1998, March 
1999, and November 2000 confirmed and continued the denial of 
service connection for PTSD.  The veteran was informed of 
these decisions, as well as his right to appeal.  Although he 
submitted additional evidence, he did not submit a timely 
Notice of Disagreement following these decisions.  See 38 
C.F.R. § 20.304 (The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.).
For example, he was informed of the November 2000 rating 
decision by correspondence dated November 3, 2000, while his 
Notice of Disagreement to the September 2001 rating decision 
was received November 7, 2001.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302.

The evidence of record at the time of the last prior denial 
includes the veteran's service medical and personnel records, 
statements from the veteran, various lay statements, 
correspondence from the United States Armed Services Center 
for Research of Unit Records (USASCRUR) dated in November 
1999 with supporting documents, and various post-service 
medical records which cover a period from 1971 to 2000.

The veteran's service medical records reflect that his 
psychiatric condition was clinically evaluated as normal on 
his January 1970 induction examination.  Records from April 
1971 indicate that he was evaluated for a nervous condition.  
Impression was an emotionally unstable personality with some 
secondary reactive anxiety.  Nevertheless, his psychiatric 
condition was clinically evaluated as normal on his May 1971 
separation examination.  At the time of his separation 
examination, he checked the boxes which indicated that he had 
not experienced nervous trouble of any sort, nor depression 
or excessive worry.  However, in the section regarding his 
present health, he wrote that he was nervous.  

The veteran's DD Form 214 reflects, in part, that he was in 
the Republic of Vietnam from January to May 1971, and that 
his military specialty was that of an Infantryman.  However, 
it does not appear that he received any medals, awards, or 
citations which confirm that he engaged in combat while on 
active duty.

In various statements, the veteran essentially contended that 
he had PTSD due to having served in combat in the Republic of 
Vietnam.  However, it does not appear he provided any details 
regarding specific in-service stressors.

The veteran also submitted various lay statements from 
friends and family members, which asserted, in essence, that 
he had developed multiple problems as a result of his service 
in Vietnam.

The post-service medical records include VA outpatient 
treatment records and multiple reports of VA hospitalization 
for a variety of medical conditions, including psychiatric 
problems and polysubstance abuse.  For examination, a 
September to October 1971 hospitalization report shows 
diagnoses of a left eye contusion, and anxiety state related 
to the eye injury; a December 1984 to February 1985 report 
shows treatment for substance abuse, alcohol, marijuana, as 
well as findings of an anti-social personality; he was 
treated for alcohol intoxication in October 1991; chronic and 
continuous alcoholism in May 1994; alcohol and polysubstance 
abuse in January 1995; alcohol dependence in April 1997; 
chronic and continuous alcoholism from May to June 1997; 
alcohol dependence in July 1997; polysubstance abuse (alcohol 
and crack cocaine) in August 1998; alcohol dependence, 
polysubstance abuse, and PTSD/dysthymia from February to 
March 1999; chronic and acute alcohol abuse in February 2000; 
as well as acute and chronic alcohol abuse, pancreatitis, and 
history of PTSD in June 2000.  It was essentially contended 
that the veteran's alcohol problems, as well as his overall 
polysubstance abuse, was due to his PTSD.

The record reflects that the RO sent correspondence to the 
USASCRUR in October 1999, requesting verification of the 
veteran's assertions that while in Vietnam, he was in the 
field, was involved in multiple fire fights, shot to kill, 
took many incoming shots, saw many dead soldiers, and Viet 
Cong mutilated bodies.

Correspondence from USASCRUR dated in November 1999 notes 
that an attached extract from an Operational Report-Lessons 
Learned, submitted by the veteran's military division for the 
period from November 1970 to April 1971 reflected that his 
unit's mission included conducting retrograde operations at a 
fire support base, and construction at another such base.  
Further, this report documented combat actions by his 
division during his Vietnam tour, as well as combat activity 
at another fire support base.  However, this correspondence 
also stated that the PTSD unit could verify only specific 
combat incidents as recalled by the veteran.  Thus, in order 
to conduct meaningful research, it was requested that the 
veteran provide the "who, what, where and when" of each 
stressor.

The record reflects that the veteran was sent correspondence 
on various occasions requesting that he identify his specific 
in-service stressors, including July 1994 and April 1998.

In the July 1995 rating decision, the veteran's PTSD claim 
was found to be not well grounded because the medical 
evidence did not show diagnosis or treatment of PTSD, nor had 
the veteran provided a personal statement relative to a 
particular life threatening episode(s) he experienced.  The 
July 1998 rating decision found that new and material 
evidence had not been submitted, noting, in part, that the 
veteran had not responded to the April 1998 development 
letter.  Similarly, the March 1999 rating decision noted that 
the veteran never provided any specific or verifiable details 
of life threatening circumstance he might have been involved 
in while in Vietnam, and that such information was necessary 
to take action to verify that his stressor did take place.  
In the November 2000 rating decision it was stated that it 
appeared logical to conclude, after considering in-country 
and in-unit orientations and downtime for medical reasons, 
that the veteran would have been operationally active for a 
period not in excess of from mid-February to mid-March 1971, 
and that there was no specific combat activity or casualties 
for his specific unit during this period.  Therefore, his 
purported stressors were not verified, and it was stated that 
he had not provided specific information to support further, 
meaningful research.

The evidence submitted as part of the veteran's application 
to reopen includes duplicate lay statements, a duplicate copy 
of the November 1999 correspondence from USASCRUR, and 
additional post-service medical records which cover a period 
through 2001.

In his statements, the veteran essentially reiterates his 
contentions that he currently has PTSD due to having served 
in combat while on active duty.

The additional post-service medical records includes 
additional reports of VA hospitalization for October 2000, 
and from November to December 2000, which include findings of 
alcohol abuse and PTSD.  Also added to the file were 
treatment records dated in 2001 which include findings of 
alcohol dependence and PTSD.  For example, records dated in 
February 2001 noted that the veteran served in combat in 
Vietnam from 1969 to 1971; that he saw many killed and 
wounded; that after discharge he began to drink heavily; and 
that he began to experience night terrors about his combat 
experience in 1973.  Moreover, it was stated that he 
continued to have classic PTSD symptoms, and included a 
summary thereof.  Diagnoses were alcohol dependence, chronic; 
and PTSD.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the Court's decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, as indicated above, this 
regulation was amended in June 1999.  These amendment, in 
part, eliminated the requirement of a "clear diagnosis." 61 
Fed. Reg. 32,807-32,808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

It is noted that regulations adopted by VA implementing the 
VCAA includes changes to the standard for determining new and 
material evidence, and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. 5103A(g) (West 2002) which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claim was filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.


Analysis.  As detailed above, the veteran's claim of PTSD was 
initially denied because there was no diagnosis of PTSD.  
However, the medical evidence added to the file since the 
time of the initial denial includes competent diagnoses of 
PTSD.  The Board is of the opinion that these medical 
records, as well as the additional statements provided by the 
veteran, bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, new 
and material evidence has been presented pursuant to 
38 C.F.R. § 3.156(a).

The Board must defer appellate review of the merits of the 
underlying claim of service connection for PTSD pending 
additional development.  See remand below.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened; to this extent only, the appeal is 
allowed.


                                                               
REMAND

The Board acknowledges that the veteran has received 
competent medical diagnoses of PTSD, attributed to his 
account of what occurred during service.  The Court has held 
the just because a physician or other health professional 
accepted the veteran's description of his active service 
experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992). The Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
The primary issue in this case is whether the veteran has 
presented credible supporting evidence that he engaged in 
combat with the enemy or, if not, whether the claimed 
stressors occurred.

The veteran has essentially contended that he developed PTSD 
due to having engaged in combat while on active duty.  
However, neither the veteran's statements, nor the medical 
records diagnosing PTSD, provide any specific details 
regarding the purported in-service stressors.  In fact, the 
USASCRUR indicated in November 1999 that there were 
insufficient details to verify the veteran's purported 
stressors, and stated that, in order to conduct meaningful 
research, it was requested that the veteran provide the 
"who, what, where and when" of each stressor.  Despite 
multiple requests, the veteran has not provided any 
additional details.

The Board acknowledges that, pursuant to 38 U.S.C.A. 
§ 1154(b), if the veteran did engage in combat during active 
his service, his account of what occurred during service 
would be presumed to be true in the absence of clear and 
convincing evidence to the contrary.  Further, the Board 
acknowledges that the veteran's DD Form 214 reflects, in 
part, that he was in the Republic of Vietnam from January to 
May 1971, and that his military specialty was that of an 
Infantryman.  However, it is not sufficient that a veteran be 
shown to have served during a period of war or to have served 
in a theater of combat operations or in a combat zone in 
order to get the benefit of 38 U.S.C.A. § 1154(b).  Rather, 
he must show that he actually engaged in combat with the 
enemy during service.  VAOPGCPREC 12-99.  

The veteran's service records, including his DD Form 214, do 
not show that he received any medals, awards, or citations 
which confirm that he engaged in combat while on active duty.  
However, aside from the fact that the veteran's military 
specialty was light infantryman, the USASCRUR noted in 
November 1999 that their research documented combat actions 
by the veteran's division during his Vietnam tour, as well as 
combat activity at another fire support base.  While the RO 
concluded in the November 2000 rating decision, after 
considering in-country and in-unit orientations and downtime 
for medical reasons, that the veteran would have been 
operationally active for a period not in excess of from mid-
February to mid-March 1971, and that there was no specific 
combat activity or casualties for his specific unit during 
this period.  It is not clear from what documents the RO 
concluded that the veteran was not present when his unit was 
engaged in combat activity.  Consequently, the record remains 
unclear as to whether the veteran engaged in combat while on 
active duty (38 U.S.C.A. § 1154(b)) or whether he was present 
while such combat operations took place (e.g., whether he was 
present during any mortar or rocket attacks).

As detailed above, the USASCRUR indicated that the veteran 
had not provided enough information to conduct a valid search 
with respect to these incidents.  Despite multiple requests, 
the veteran has not provided any additional details regarding 
the specifics of his purported in-service stressors upon 
which to conduct further research.  However, in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the veteran submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Whether or not the veteran was present 
during the period that his Vietnam unit engaged in combat 
actions must be clarified.  

In view of the foregoing, this case must be remanded to the 
RO for the following action:

The USASCRUR noted in November 1999 that 
their research documented combat actions 
by the veteran's division during his 
Vietnam tour, as well as combat activity 
at another fire support base.  The RO 
concluded in the November 2000 rating 
decision, after considering in-country 
and in-unit orientations and downtime for 
medical reasons, that the veteran would 
have been operationally active for a 
period not in excess of from mid-February 
to mid-March 1971, and that there was no 
specific combat activity or casualties 
for his specific unit during this period.  
The RO must cite which records it relied 
upon in concluding that the veteran was 
not present while his Vietnam unit 
engaged in combat actions.   That is, the 
RO must specifically note the location in 
the claims file of the in-country and in-
unit orientations and downtime for 
medical reasons it cited in support of 
its conclusion.   

2.  Thereafter, the RO must readjudicate 
the claim for service connection for 
PTSD, to include specific findings of 
fact as to whether the veteran engaged in 
combat with the enemy and, if not, 
whether any of his claimed stressors have 
been confirmed.  Any subsequent indicated 
development should be conducted. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of any evidence received subsequent to the 
last SSOC.  An appropriate period of time should be allowed 
for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

